SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

544
CAF 13-00544
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF LUCILLE A. SOLDATO, COMMISSIONER
OF SOCIAL SERVICES, ASSIGNEE, ON BEHALF OF
CORRINE MURDOCK, PETITIONER-RESPONDENT,

                     V                                           ORDER

KENNEDY HYDE, RESPONDENT-APPELLANT.


SCOTT T. GODKIN, UTICA, FOR RESPONDENT-APPELLANT.

RICHARD P. FERRIS, UTICA, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered March 14, 2013 in a proceeding pursuant to
Family Court Act article 4. The order, among other things, found
respondent to be in willful violation of an order of support.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court